PER CURIAM.
This is an action to recover damages for an assault and battery by defendant upon plaintiff. The latter had a verdict for $8oo. Errors are assigned upon instructions of the trial court and for its failure to set aside the verdict as excessive. ,
A careful examination of the record satisfies us that the evidence am- , ply sustains the 'verdict. The instructions of the trial court went no further than to lay down the correct propositions of law applicable to the issues, and, while the verdict is large, the evidence tends to show that the injuries were severe, with consequent pain and suffering, and we cannot discover substantial grounds to indicate that the award was made through passion or prejudice on the part of the jury. We are required to hold that the trial court acted within its discretion in refusing to grant a'new trial.
Order affirmed.